DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1—20 are cancelled. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 30 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The terminology “spine of coil” is ambiguous. Does this mean, “a back portion of the coil” itself, or does it mean a “body coil to image the spinal section of a patient”? For purposes of examination the Examiner will assume the second case. 
Claim Rejections - 35 USC § 103


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21, 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kapatoes (WO-2007014105-A2)in view of Shusterman (US 2017/0164901 A1).                                          
Regarding claim 21
Kapatoes discloses 
A system implemented on a magnetic resonance imaging (MRI) device ([0002]) including a couch configured to support a subject ([0032]), a radio frequency (RF) coil device configured to detect one or more magnetic resonance (MR) signals associated with the subject ([FIG. 1, Ref 24, [0024], radiation source must have something—coils—to launch the radiation, [0029], [0030]), and a data 
transmitting module configured to transmit the one or more MR signals associated with the subject ([0029]—[0030], collected absorption data about patient is transmitted to storage), comprising a storage device including a set of instructions ([0002] & [0015]); and 
at least one processor in communication with the storage device and the data transmitting module ([0033]), 

wherein when executing the set of instructions, the at least one processor is configured to direct the system to perform operations ([0033]) including: 
obtaining the one or more MR signals from the RF coil device (FIG. 1, Ref 8, detector collects absorption data; some type of coil, antenna or receiver is inherent, [0030]—[0035]); 
generating, via at least one coil side data transmitting module included in the data transmitting module, first data based on the one or more MR signals ([0030]—[0035]), the radiation beam targets the patient); and 
Kapotas does not explicitly teach 
“generating, via at least one couch side data transmitting module included in the data transmitting module, second data based on the first data, wherein the at least one coil side data transmitting module is disposed in the RF coil device or arranged on a surface of the RF coil device; and 
the at least one couch side data transmitting module is disposed in the couch or arranged on a surface of the couch”.
Shusterman, however, teaches 
generating, via at least one couch side data transmitting module (FIG. 24, Ref 2, [0124]—[0126])  included in the data transmitting module, second data based on the first data (the module translates the “first data”—acquired from the patient through the wireless device to main computer/machine), 

wherein the at least one coil side data transmitting module is disposed in the RF coil device or arranged on a surface of the RF coil device (FIG. 24, Ref 2, [0124]—[0126]); and 
the at least one couch side data transmitting module (FIG. 24, Ref 2, [0124]—[0128]) is disposed in the couch or arranged on a surface of the couch (the receiver/transmitter is attached to the patient table, “couch”, FIG. 24, Ref 3). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the “receiver/transmitter mounted on a patient table” as taught by Shusterman in the system of Kapatoes.
The justification for this modification would be to have an wireless way to transmit patient data from the patient table to the main machine. 
Regarding claim 29
Kapatoes in view of Shusterman teach the system of claim 21, 
Shusterman applied to claim 29 further teaches 
wherein
the first data includes electrical signals or optical signals corresponding to the MR signals ([0097]); or
the second data includes the MR signals ([0010] MR data acquisition is “MRI signal”).



Claims 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zapateos  (WO-2007014105-A2)  in view of Shusterman (US 2017/0164901 A1) in view of Hagen (DE 102006036574 A1).                                        
Regarding claim 22
Kapatoes in view of Shusterman teach the system of claim 21, 
Wherein
Kapatoes in view of Shusterman do not necessarily teach 
“the RF coil device includes a head coil:
the couch includes a guide slot; and
at least a portion of the head coil is clipped into the guide slot to connect the head coil to the couch”.
Hagen, however, teaches 
the RF coil device includes a head coil (ABSTRACT):
the couch includes a guide slot (ABSTRACT); and
at least a portion of the head coil is clipped into the guide slot to connect the head coil to the couch (ABSTRACT).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the “slot on the couch for the head coil” as taught by Hagen in the system of Kapatoes in view of Shusterman.

The justification for this modification would be to have an easy way of mounting a head coil—other than mounting the coil on the patient. 
Claims 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kapatoes  (WO-2007014105-A2)  in view of Shusterman (US 2017/0164901 A1) in view of Hagen (DE 102006036574 A1) in view of He (CN 206698388 U).   
Regarding claim 23
Kapatoes in view of Shusterman teach the system of claim 21, 
Kapatoes in view of Shusterman do not explicitly teach  
“the RF coil device includes a head coil:
a part of the head coil is placed on the surface of the couch; and
the at least one coil side transmitting module is arranged on a surface of the part of the head coil”.
Hagen, however, teaches 
the RF coil device includes a head coil (ABSTRACT:
a part of the head coil is placed on the surface of the couch (ABSTRACT, coil is in a slot on the couch).
Kapatoes in view of Shusterman in view of Hagen do not explicitly teach 
“The at least one coil side transmitting module is arranged on a surface of the part of the head coil.” 
He, however, teaches 

The at least one coil side transmitting module is arranged on a surface of the part of the head coil (Contents Of The Utility Model, Paragraph 12).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the “head coil connected to the patient table”  as taught by Hagen as well as the “wireless facility” as taught by He in the system of Kapatoes in view of Shusterman.
The justification for this modification would be to 1) to have a head coil that allows quick deployment of the patient on the MRI table (no time is wasted attaching the coil to the patient themselves), and 2) to have the head-coil have a wireless transmitter so it does not need to be “hardwired” which can restrict the table movement. 
Claims 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kapatoes  (WO-2007014105-A2)  in view of Shusterman (US 2017/0164901 A1) in view of Hagen (DE 102006036574 A1) in view of Biber (DE 102014207314 A1).  
	Regarding claim 24

Kapatoes in view of Shusterman teach the system of claim 21, 

Kapatoes in view of Shusterman do not explicitly teach 

“wherein

the RF coil device is disposed on the couch; and

the RF coil device is tiltable with respect to the couch”.
Hagen, however, teaches 
the RF coil device is disposed on the couch; and (ABSTRACT)
Kapatoes in view of Shusterman in view of Hagen do not explicitly teach 
“the RF coil device is tiltable with respect to the couch.” 
Biber, however, teaches 
the RF coil device is tiltable with respect to the couch (Paragraph 4 above “Claim Section”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the “RF coil disposed on the couch” as taught by Hagen as well as the “tiltable head coil” of Biber in the system of Kapatoes in view of Shusterman.
The justification for this modification would be to 1) have a head coil on the couch for ease of moving patient on and off the MRI table, and 2) to have the coil tiltable to adjust the angle to each person’s unique head architecture to improve SNR and MRI image fidelity. 
Claims 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kapatoes  (WO 2007/014106 A2k)  in view of Shusterman (US 2017/0164901 A1) in view of Kameda et al. (US 2004/0051499 A1).                                        
Regarding claim 25

	Kapatoes in view of Shusterman teach the system of claim 21, 
Kapatoes in view of Shusterman do not explicitly teach 
“wherein
one of the at least one coil side data transmitting module includes a first capacitor coupled with an encoder and a driver;
one of the at least one couch side data transmitting module includes a second capacitor coupled with a comparator and a decoder, and the second capacitor and the first capacitor are disposed oppositely and operably coupled with each other”.
Kameda, however, teaches 
wherein
one of the at least one coil side data transmitting module includes a first capacitor coupled with an encoder and a driver (claim 13, the decoder is the detector; a driver is implicit since there needs to be a power amp to drive the circuit);
one of the at least one couch side data transmitting module includes a second capacitor coupled with a comparator and a decoder, and the second capacitor and the first capacitor are disposed oppositely and operably coupled with each other (claim 13, the decoder is the detector). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the “encoder/comparator” 

in the transmit module as taught by Kameda in the system of Zapateos in view of Shusterman.
The justification for this modification would be to have receiving circuit to process the data that is received from the head coil. 
Claims 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kapatoes  (WO-2007014105-A2)  in view of Shusterman (US 2017/0164901 A1) in view of Chen (CN 102401889 A).                                          
Regarding claim 26
Kapatoes in view of Shusterman teach the system of claim 21, 
Kapatoes in view of Shusterman do not explicitly teach 
“wherein
one of the at least one coil side data transmitting module includes a light emitting element operably coupled with an electrical to optical converter and one or more lens, and
one of the at least one couch side data transmitting module includes a light receiving element operably coupled with a fiber bundle and an optical to electrical converter”.
Chen, however, teaches  
Wherein


one of the at least one coil side data transmitting module includes a light emitting element operably coupled with an electrical to optical converter and one or more lens ([0008], an optical system means a lens is inherent), and                                       and
one of the at least one couch side data transmitting module includes a light receiving element operably coupled with a fiber bundle and an optical to electrical converter ([0014]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the “facility of electrooptical conversion” as taught by Chen in the system of Kapatoes in view of Shusterman.
The justification for this modification would be to use optical frequencies that are in the higher range and won’t be corrupted by conventional frequencies of the MRI machine such as 46 Mhz, or the resonant frequencies of water molecules. 
Claims 27, 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kapatoes  (WO-2007014105-A2)  in view of Shusterman (US 2017/0164901 A1) in view of Hietala et al. (US 2016/0087483 A1).                                           
Regarding claim 27
Kapatoes in view of Shusterman teach the system of claim 21, 
Kapatoes in view of Shusterman do not explicitly teach 

“further comprising a wireless charging element configured to supply electric power to at least a portion of the MRI device, 
wherein the wireless charging element is integrated into the RF coil device”.
Hietala, however, teaches 
further comprising a wireless charging element configured to supply electric power to at least a portion of the MRI device ([0007]—[0009]), 
wherein the wireless charging element is integrated into the RF coil device ([0019] & claim 14). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the “wireless charging element” as taught by Hietala in the system of Kapatoes in view of Shusterman.
The justification for this modification would be to make the head coil/wireless transceiver a “stand alone element” that can re-charge itself. 
Regarding claim 28
Kapatoes in view of Shusterman in view of Hietala teach the system of claim 27, 
Hietala applied to claim 28 further teaches 
further comprising one or more electric conductors configured to supply electric power to the wireless charging element ([0002]—[0004] & [0012], the 


battery needs electric conductors/wires to be charged and also to power the transceiver: conductors are inherent).
Claims 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kapatoes  (WO-2007014105-A2)  in view of Shusterman (US 2017/0164901 A1) in view of Biber (US 2012/0025830 A1).                                      
Regarding claim 30
Kapatoes in view of Shusterman teach the system of claim 21, 
Kapatoes in view of Shusterman do not explicitly teach 
“wherein the RF coil device includes a spine of coil or a chest coil movable relative to the couch”.
Biber, however, teaches 
wherein the RF coil device includes a spine of coil or a chest coil movable relative to the couch ([0004] & [0030], the local coil can image spine or abdomen—chest—and is movable in the z direction).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the “local coil to image spine or abdomen” as taught by Biber in the system of Kapatoes in view of Shusterman.



The justification for this modification would be to have movable body coil to conveniently image certain parts of the body that may not be as conveniently imaged with a conventional MRI setup. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 31, 39 is/are rejected under 35 U.S.C. 102(b) as being anticipated by Shusterman  US 2017/0164901 A1).                                          
Regarding claim 31
Schusterman discloses
A data transmission device ([0007]) connected to a magnetic resonance imaging (MRI) device ([0002]) including a couch for supporting a subject ([0027])              and a radio frequency (RF) coil device ([0010]) for detecting one or more MR signals from at least a portion of the subject ([0005] & [0009] &[0015]),                              comprising:
at least one contactless signal transmitter disposed in the RF coil device or arranged on a surface of the RF coil device (FIG. 24, [0126], the transmission 


module is wireless—so it must have coil(s) to receive and launch RF waves off its surface); and
at least one contactless signal receiver ([0025] & [0027], FIG. 24, Ref 2 & 5)                           disposed in the couch or arranged on a surface of the couch (FIG. 25, the transmitters Ref 2 is arranged on the side surface of the patient table),                            the at least one contactless signal transmitter being configured to transmit the one or more MR signals to the at least one contactless signal receiver ([0027] & [0057]).           
Regarding claim 39
Shusterman discloses 
A magnetic resonance imaging (MRI) device ([0002]), comprising:
a couch for supporting a subject ([0027]);
a radio frequency (RF) coil device ([0010]) for detecting one or more MR signals from at least a portion of the subject ([0005] & [0009] &[0015]);                           
at least one contactless signal transmitter ([0025] & [0027], FIG. 24, Ref 2 & 5) disposed in the RF coil device or arranged on a surface of the RF coil device; and
at least one contactless signal receiver disposed in the couch or arranged on a surface of the couch ([0025] & [0027], FIG. 24, Ref 2 & 5), the at least one 


contactless signal transmitter being configured to transmit the one or more MR signals to the at least one contactless signal receiver ([0027] & [0057] & [0017]—
[0018], the modules can transmit and receive).
Claims 32, 40 is/are rejected under 35 U.S.C. 102(b) as being anticipated by Shusterman  US 2017/0164901 A1) in view of Chen (CN 102401889 A).                                                                                
Regarding claim 32
Shusterman teaches the  data transmission device of claim 31.
Shusterman applied to claim 32 further teaches 
the at least one contactless signal transmitter is configured to wirelessly transmit the one or more converted signals to the at least one contactless signal receiver ([0057]):
the at least one contactless signal receiver is configured to transmit, to the at least one signal resolver, the one or more converted signals received by the at least one contactless signal receiver ([0017], the wireless device is both a receiver and transmitter); and
Shusterman does not explicitly teach 
“further including at least one signal converter disposed in the RF coil device or arranged on the surface of the RF coil device and at least one signal resolver disposed in the couch or arranged on the surface of the couch, wherein

the at least one signal converter is configured to generate one or more converted signals by converting the one or more MR signals;
the at least one signal resolver is configured to resolve the one or more received converted signals to obtain the one or more MR signals”.
Chen, however, teaches 
further including at least one signal converter disposed in the RF coil device or arranged on the surface of the RF coil device and at least one signal resolver disposed in the couch or arranged on the surface of the couch ([0008], the signal converters/resolvers are opt decoders and modulators), 
wherein
the at least one signal converter is configured to generate one or more converted signals by converting the one or more MR signals ([0008] & [0014]);
the at least one signal resolver is configured to resolve the one or more received converted signals to obtain the one or more MR signals ([0008]—[0009]).                    
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the “converter/resolver facility” as taught by Chen in the device of Shusterman.
The justification for this modification would be to convert data to a high frequency—optical frequencies—that are immune from being contaminated by RF noise generated in the MRI machine. 

Claims 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shusterman (US 2017/0164901 A1) in view of Chen (CN 102401889 A) in view                                                                               
of Wang (US 5001457 A).              
Regarding claim 33
Shusterman in view of Chen teach the data transmission device of claim 32.
wherein
Shusterman in view of Chen do not explicitly teach 
“one of the at least one contactless signal transmitter includes a first capacitor; and
one of the at least one signal converter includes an encoder and a driver, the encoder being configured to convert the one or more MR signals to binary data, and the driver being configured to generate one or more waveform signals corresponding to the binary data and transmit the one or more waveform signals to the first capacitor;
one of the at least one contactless signal receiver includes a second capacitor; and
one of the at least one signal resolver includes a comparator and a decoder, the comparator being configured to restore the one or more waveform signals from the second capacitor to one or more digital signals, and the decoder being 


configured to resolve the one or more digital signals to obtain the one or more MR signals”.
Wang, however, teaches 
one of the at least one contactless signal transmitter includes a first capacitor (column 2, lines 1—20); and
one of the at least one signal converter includes an encoder and a driver, the encoder being configured to convert the one or more MR signals to binary data, and the driver being configured to generate one or more waveform signals corresponding to the binary data and transmit the one or more waveform signals to the first capacitor (column 3, lines 35—55);
one of the at least one contactless signal receiver includes a second capacitor (electronic circuits have many capacitors for coupling, etc. They are inherent); and
one of the at least one signal resolver includes a comparator and a decoder, the comparator being configured to restore the one or more waveform signals from the second capacitor to one or more digital signals, and the decoder being 
configured to resolve the one or more digital signals to obtain the one or more MR signals (column 4, lines 30—45, the signals are digitized and processed).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the “encoder/coders with 


coupling capacitors” in the wireless/contactless transceiver as taught by Wang in the device of  Shusterman in view of Chen.
The justification for this modification would be to integrate the decoder/encoder in the wireless transceiver. 
Claims 36 is/are rejected under 35 U.S.C. 102(b) as being anticipated by Shusterman  US 2017/0164901 A1) in view of Chen (CN 102401889 A) in view of Chang (CN 206772826 U).                                                                             
Regarding claim 36
Shusterman in view of Chen teach the data transmission device of claim 32, wherein
Chen applied to claim 36 further teaches 
one of the at least one signal converter includes an electrical to optical converter configured to convert the one or more MR signals to one or more optical signals ([0006]—[0009]);
one of the at least one contactless signal transmitter includes one or more lens configured to focus the one or more optical signals ([0013]—[0014]);
Shusterman in view of Chen do not explicitly teach 
“one of the at least one contactless signal receiver includes a fiber bundle configured to transmit the one or more focused optical signals; and


one of the at least one signal resolver includes an optical to electrical converter configured to convert the one or more focused optical signals to one or more electrical signals indicative of the one or more MR signals”.
Chang, however, teaches 
one of the at least one contactless signal receiver includes a fiber bundle configured to transmit the one or more focused optical signals; and
one of the at least one signal resolver includes an optical to electrical converter configured to convert the one or more focused optical signals to one or 
more electrical signals indicative of the one or more MR signals (Specific Execution Examples, Paragraph 9).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the “fiber bundle with focused optic signals” as taught by Chang in the device of  Shusterman in view of Chen.
The justification for this modification would be to remove background light with a narrow-band filter. 
Claims 37, 38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shusterman (US 2017/0164901 A1) in view of Riehl (CN 105939066 A).                                        
Regarding claim 37
Schuster discloses the data transmission device of claim 31.

Although strongly implied, Schuster does not explicitly disclose
“wherein
the RF coil device includes a plurality of RF coils; and
at least a portion of the plurality of RF coils is operably coupled with one of the at least one contactless signal transmitter”.
Riehl, however, teaches 
wherein
the RF coil device includes a plurality of RF coils (Preferred Embodiment, Paragraph 11, wireless transmitter has many coils); and
at least a portion of the plurality of RF coils is operably coupled with one of the at least one contactless signal transmitter (the wireless transmitter of FIG. 2, Ref 130 is “contactless”—wireless).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the “multiple coils” as taught by Riehl in the device of  Schuster.
The justification for this modification would be to use several coils to strengthen the transmission power or reception sensitivity. 
Regarding claim 38
Schuster discloses the data transmission device of claim 31.
Schuster does not explicitly disclose

“wherein
the RF coil device includes a plurality of RF coils (Preferred Embodiment, Paragraph 11, wireless transmitter has many coils); and
at least a portion of the plurality of RF coils are operably coupled with one of the at least one signal converter and one of the at least one contactless signal transmitter corresponding to the at least one signal converter”.
Riehl, however, teaches 
wherein
the RF coil device includes a plurality of RF coils; and
at least a portion of the plurality of RF coils (Preferred Embodiment, Paragraph 11, wireless transmitter has many coils) are operably coupled with one of the at least one signal converter (Preferred Embodiment, Paragraph 11, the converter is a power converter, power being the signal) and one of the at least one contactless signal transmitter corresponding to the at least one signal converter. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the “power converter and multiple coils” as taught by Riehl in the device of  Shusterman.
The justification for this modification would be to increase the transmit power and the reception sensitivity of the wireless module. 


Claims 40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shusterman (US 2017/0164901 A1) in view of Kapateos (WO-2007014105-A) in view of Chen (CN 102401889 A).                                                                                   
Regarding claim 40
Schuster discloses the MRI device of claim 39, 
Schuster does not explicitly teach 
“further including at least one signal converter disposed in the RF coil device or arranged on the surface of the RF coil device and at least one signal resolver disposed in the couch or arranged on the surface of the couch, 
wherein the at least one signal converter is configured to generate one or more converted signals by converting the one or more MR signals; 
the at least one contactless signal transmitter is configured to wirelessly transmit the one or more converted signals to the at least one contactless signal receiver: 
the at least one contactless signal receiver is configured to transmit, to the at least one signal resolver, the one or more converted signals received by the at least one contactless signal receiver; and 
the at least one signal resolver is configured to resolve the one or more received converted signals to obtain the one or more MR sign”.
Kapatoes, however, teaches 

further including at least one signal converter disposed in the RF coil device or arranged on the surface of the RF coil device and at least one signal resolver 
disposed in the couch ([0032]) or arranged on the surface of the couch 
wherein the at least one signal converter is configured to generate one or more converted signals by converting the one or more MR signals (([FIG. 1, Ref 24, [0024], radiation source must have something—coils—to launch the radiation, [0029], [0030]) the at least one contactless signal transmitter is configured to wirelessly transmit the one or more converted signals to the at least one contactless signal receiver ([0036])
the at least one contactless signal receiver is configured to transmit, to the at least one signal resolver, the one or more converted signals received by the at least one contactless signal receiver ([0036]); and 
Although strongly implied, Shusterman in view of Kapatoes does not explicitly teach 
“the at least one signal resolver is configured to resolve the one or more received converted signals to obtain the one or more MR sign.”
Chen, however, teaches 
the at least one signal resolver is configured to resolve the one or more received converted signals to obtain the one or more MR signal ([0014]), the 


resolver is a decoding process or conversion process from optical to electrical and vice versa).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the “coils and contactless transceiver” as taught by Kapatos as well as the “signal resolver” as taught by Chen in the device of  Shusterman.
The justification for this modification would be to 1) have a wireless way of transmitting data so as to avoid restrictions associated with “hard-wiring” and 2) to use optical signals to avoid noise contamination that is present in the MRI machine at lower frequencies such as 46 Mhz. 
Allowable Subject Matter
Claims 34—35 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 34
Nothing in the prior art of record teaches or discloses  
“The data transmission device of claim 33, wherein the encoder and the driver are integrated into the first capacitor”.

Regarding claim 35
Nothing in the prior art of record teaches or discloses  


“The data transmission device of claim 33, wherein the comparator and the decoder are integrated into the second capacitor”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FREDERICK WENDEROTH whose telephone number is (571)270-1945. The examiner can normally be reached M-F 7 a.m. - 4 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on 571-272-1674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing 

in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WALTER L LINDSAY JR/Supervisory Patent Examiner, Art Unit 2852                                                                                                                                                                                                        
/Frederick Wenderoth/ 
Examiner, Art Unit 2852